 

Exhibit 10.21

 

SECOND AMENDMENT TO LICENSE AGREEMENT

This Second Amendment (the “Second Amendment”) to the License Agreement (the
“Agreement”) dated July 4, 2012, by and among Clearside Biomedical, Inc., a
Delaware corporation having a principal place of business at 1220 Old Alpharetta
Road, Suite 300, Alpharetta, Georgia 30005 (“Clearside” or “COMPANY”), Emory
University, a nonprofit Georgia corporation having offices located at 1599
Clifton Road NE, 4th Floor, Mailstop 1599/001/ l AZ, Atlanta, Georgia 30322
(“Emory”) and the Georgia Tech Research Corporation, a nonprofit corporation
with offices located at offices located at 505 10th Street NW, Atlanta, Georgia
30332-0415 (“GTRC” and together with Emory, “LICENSOR”) is effective this 12th
day of December, 2016 (the “Second Amendment Effective Date”).

WHEREAS, the parties have made joint advances to the technology licensed
pursuant to the Agreement;

WHEREAS the parties have made prior amendment to the Agreement on or around
April 2, 2014 (the “First Amendment”) in order to include patents that may issue
based on U.S. Provisional Patent Application Serial No. 61/918,992 (the “2014
Patent Application”) in “Licensed Patents”;

WHEREAS, the parties also desire to treat patents that may issue based on U.S.
Provisional Patent Application Serial No. 62/364,470 (the “2016 Patent
Application”) as Licensed Patents during the term of the Agreement; and

WHEREAS, in connection with such advances, the parties hereto wish to make
certain changes to the Agreement.

NOW THEREFORE, in consideration of the promises, undertakings and covenants set
forth in this First Amendment, the receipt and sufficiency of which are hereby
agreed and acknowledged, the parties agree as follows:

 

1.

Additional License Fee.  As partial consideration for the license granted to
COMPANY with respect to the 2014 Patent Application, COMPANY shall pay LICENSOR
a license fee in the amount of fifteen thousand ($15,000) Dollars within thirty
(30) days of the Second Amendment Effective Date.

 

2.

Amendment of Appendix B.  Appendix B of the Agreement and the First Amendment
shall be deleted and replaced with the Appendix B attached hereto.

 

3.

Miscellaneous.

 

3.1.

Defined Terms.   Capitalized terms undefined herein shall have the meaning
ascribed to them in the Agreement.

 

3.2.

No Other Amendment; Effectiveness.  Except as expressly amended herein, the
Agreement and the First Amendment remain in full force and effect according to
their original terms.

 

--------------------------------------------------------------------------------

 

 

3.3.

Governing Law.  This Second Amendment shall be construed under and governed by
the laws of the State of Georgia and the United States of America.

 

3.4.

Severability. All rights and restrictions contained herein may be exercised and
shall be applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid or unenforceable. If any
provision or portion of any provision of this Agreement, not essential to the
commercial purpose of this Agreement, shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions, or portions thereof, shall remain in full force and effect.  To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision which shall implement the
commercial purpose of the illegal, invalid, or unenforceable provision.

 

3.5.

Counterparts. This Second Amendment may be executed electronically and in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their duly authorized representatives as of the Second Amendment Effective
Date.

 

EMORY UNIVERISTY

 

GEORGIA TECH RESEARCH CORPORATION

 

 

 

By:  Todd Sherer

 

By:  Lauren MacLanahan

Name:  /s/Todd Sherer

 

Name:  /s/Lauren MacLanahan

Title:  Director, OTT

 

Title:  Sr. Director

Date:  December 19, 2016

 

Date:  December 19, 2016

 

 

 

 

 

By:  Jilda D. Garton

 

 

Name:  /s/Jilda D. Garton

 

 

Title:  General Manager

 

 

Date:  December 19, 2016

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By:  Rick McElheny

 

 

Name:  /s/Rick McEleny

 

 

Title:  VP Business Development

 

 

Date:  December 19, 2016

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX B

 

LICENSED PATENTS

 

Licensor solely owned

 

Application No.

Country

File Date

Patent Number

Issue Date

11/743,535

US

5/2/2007

7,918,814

4/5/2011

PCT/US2007/068055

PCT

5/2/2007

 

 

12/767,768

US

5/2/2007

8,197,435

6/12/2012

61/172,409

US

4/24/2009

 

 

PCT/US2011/033987

PCT

4/26/2011

 

 

13/447,246

US

5/2/2007

8,808,225

8/19/2014

13/453,407

US

5/2/2007

8,636,713

1/28/2014

2011248624

AU

4/26/2011

2011248624

2/18/2016

BR 11 2012 027416-3

BR

4/26/2011

 

 

2,797,258

CA

4/26/2011

 

 

201180024176.5

CN

4/26/2011

 

 

11777924.9

EP

4/26/2011

 

 

10099/DELNP/2012

IN

4/26/2011

 

 

222638

IL

4/26/2011

 

 

2013-508168

JP

4/26/2011

5996526

9/2/2016

MX/a/2012/012495

MX

4/26/2011

 

 

603185

NZ

4/26/2011

603185

8/1/2014

2012147341

RU

4/26/2011

 

 

201207910-9

SG

4/26/2011

185034

4/27/2015

2012/08069

ZA

4/26/2011

 

 

701069

NZ

4/26/2011

701069

8/30/2016

14/136,657

US

5/2/2007

 

 

2014/00616

ZA

4/26/2011

2014/00616

10/23/2015

623752

NZ

4/26/2011

 

 

2015103031720

CN

4/26/2011

 

 

2016-068174

JP

3/30/2016

 

 

2015230874

AU

10/01/2015

 

 

 

--------------------------------------------------------------------------------

 

 

Application No.

Country

File Date

Patent Number

Issue Date

61/918,992

US

12/20/2013

 

 

PCT/US2014/071623

PCT

12/19/2014

 

 

14825067.3

EP

6/9/2016

 

 

15/103,908

US

6/13/2016

 

 

2,933,900

CA

12/19/2014

 

 

 

2016 Patent Application

Application No.

Country

File Date

Patent Number

Issue Date

62/364,470

US

7/20/2016

 

 

 

 

Jointly Owned Patents

 

Application No.

Country

File Date

Patent Number

Issue Date

61/693,542

US

8/27/2012

 

 

61/754,495

US

1/18/2013

 

 

61/784,817

US

3/14/2013

 

 

PCT/US2013/056863

PCT

8/27/2013

 

 

2,882,184

CA

8/27/2013

 

 

13833318.2

EP

8/27/2013

 

 

14/424,685

US

8/27/2013

 

 

 

 